Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 08/16/2022. Claims 16-32  have been examined.  Claims 1-15 are cancelled. 

Response to Arguments 
With regards to 112 rejection, Applicant amendment overcome the rejection. Therefore, the rejection is withdrawn. 
	
Applicant argument #1: 
Applicant argues that Jayam has no disclosure, teaching or suggestion regarding an expiration time associated with an initial payload of a data packet to be delivered.  – See Remarks – Page 7. 
Examiner response to Applicant argument #1: 
The examiner respectfully disagrees. Jayam invention teaches a transmission timer expires after a predefined  time and no acknowledgement has been received since a given packet was retransmitted (See ¶ 031). 
Therefore, based on the broadest reasonable interpretation of the claim language, the examiner interprets obtaining expiration time associated with an initial payload of a packet to be delivered as equivalent to obtaining expiration time associated with a given packet that was transmitted but not delivered yet since the acknowledgement is not received within the predefined time. Thus,  the expiration time is associated with the payload of a given packet. 

Applicant argument #2: 
Applicant argues that Jayam is silent on the resending of a data packet with a new payload – See Remarks – Page 7. 
Examiner response to Applicant argument #2: 
The examiner respectfully disagrees. Jayam teaches retransmitting the packet if the duration of the timer is expired and acknowledgment is not received within the predefined time   (¶ 0116, ¶ 0031). 
Therefore, Jayam’s invention teaches that the packet is retransmitted with its payload. The new payload is the payload of the retransmitted packet which corresponds to initial payload in the given packet that was not delivered.
Based on the broadest reasonable interpretation of the claim language, the examiner interprets the new payload as equivalent to the payload associated with the retransmitted packet. 

Jayam further teaches the packet belong to sliding window protocol as shown in ¶ 0146, ¶ 153). 
Therefore, based on the broadest reasonable interpretation of the claim language, the examiner interprets when the expiration time of the initial payload of a data packet belonging to the sliding window is reached without reception of a corresponding acknowledgment from the device, resending said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window as equivalent to retransmitting said data packet with its payload  corresponding to the initial payload of at least one next data  packet to be transmitted  through a sliding window when the timer is expired and no acknowledgement is received within a predefined time. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With  regards to claim 24, the claim recites “ the data packet…” it is unclear what “the data packet ” is referring to because claims 16 and 24 recite “a data packet”. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21,23,25-32 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Jayam et al. Publication NO. JP 2005502125 A ( Jayam hereinafter) 
Regarding claim 16,


Jayam teaches a network equipment configured to be in communication with a device through a network for delivering data packets comprising an initial payload, said network equipment comprising one or more processors configured for: 
- obtaining an expiration time for the initial payload of the data packets to be delivered to the device (¶0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

- delivering to the device data packets belonging to a sliding window moving according to data packet acknowledgments, - when the expiration time of the initial payload of a data packet belonging to the sliding window is reached without reception of a corresponding acknowledgment from the device, resending said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window (¶ 0116 - The present invention relates to a method for transmitting a data stream comprising a plurality of data segments from a sending computer to a receiving computer using a transmission control protocol, the method comprising: (a) initializing a plurality of variables of the data structure, wherein the data structure is Used to transmit the data segment of the data stream from the sending computer to the receiving computer, the plurality of variables in the data structure includes (1) an initial sequence number and (2) the total number of data segments to be transmitted; (B) transmitting the data segment using a plurality of microcode driven processing engines. The processing engine preferably determines whether the transmitted segment is to be retransmitted and determines whether the transmitted segment is received by the receiving computer and approves to the transmitting computer Determine the receiving engine's authorization engine to send the signal and whether any sent data segments were received out of order and, if received out of order, the data segment is correct And a receiving computer out-of-order detector for reordering the order. . calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment -¶ 0042 - The data segment approval function is performed by a microcode driven processing engine. Whenever an ACK is received at the TCB, the transmission window parameters change and additional window space becomes available. Each time an ACK is received, the sliding window (described below) is moved and the next step of the packet is transmitted -See Also ¶ 0146;¶ 0153;¶ 0155).


Regarding claim 17,

Jayam teaches a method to be implemented at a network equipment configured to be in communication with a device through a network for delivering data packets comprising an initial payload, said method comprising:  
- obtaining an expiration time for the initial payload of the data packets to be delivered to the device (¶ 0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

- delivering to the device data packets belonging to a sliding window moving according to data packet acknowledgments, - when the expiration time of the initial payload of a data packet belonging to the sliding window is reached without reception of a corresponding acknowledgment from the device, resending said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window (¶ 0116 - The present invention relates to a method for transmitting a data stream comprising a plurality of data segments from a sending computer to a receiving computer using a transmission control protocol, the method comprising: (a) initializing a plurality of variables of the data structure, wherein the data structure is Used to transmit the data segment of the data stream from the sending computer to the receiving computer, the plurality of variables in the data structure includes (1) an initial sequence number and (2) the total number of data segments to be transmitted; (B) transmitting the data segment using a plurality of microcode driven processing engines. The processing engine preferably determines whether the transmitted segment is to be retransmitted and determines whether the transmitted segment is received by the receiving computer and approves to the transmitting computer Determine the receiving engine's authorization engine to send the signal and whether any sent data segments were received out of order and, if received out of order, the data segment is correct And a receiving computer out-of-order detector for reordering the order. . calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired,
retransmit the data segment -¶ 0042 - The data segment approval function is performed by a microcode driven processing engine. Whenever an ACK is received at the TCB, the transmission window parameters change and additional window space becomes available. Each time an ACK is received, the sliding window (described below) is moved and the next step of the packet is transmitted -See Also ¶ 0146;¶ 0153;¶ 0155)


Regarding claim 18,

Jayam further teaches
wherein the expiration time of the new payload of the resent data packet is not reached yet  (¶ 0116 - (3) calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment. Transmit, return to step (3), (5) additionally send the data segment to the receiving computer Determine whether Luke, if sent, step (1) - (5) all data segments contains a repeating until properly transmitted).   


Regarding claim 19,

Jayam further teaches
wherein, when at least one data packet has been resent with a new payload, the initial payload of a subsequent packet not transmitted yet through the sliding window is transferred to one or more previous packets for delivery (¶ 0136 - determine whether the transmitted segment is to be retransmitted, and determines whether the transmitted segment is received by the receiving computer; An authorization engine of the receiving computer for sending an acknowledgment signal to the sending computer, and detecting whether any of the transmitted data segments are received in an unordered state, not in order And an out-of-order detector of the receiving computer for reordering the data segments in their correct order – ¶ 0084 -0085 - . Assume that three packets are sent from the source device to the target device. The first transmitted packet has a sequence number of 100, the second transmitted packet has a sequence number of 1000, and the third transmitted sequence packet has a sequence number of 2000. [0085] However, packets arrive out of order. The received first packet is the third transmitted packet with sequence number 2000. The received second packet is the second transmitted packet with sequence number 1000. The received third packet is the first transmitted packet with sequence number 100).  

Regarding claim 20,

Jayam further teaches
wherein, each data packet being associated with a sequence number, the sequence number associated with said resent data packet remains unchanged (¶ 0054 - the receiving network protocol processor (RCV NPP) maintains packets with sequence numbers 1002 to 64,000 and partially reorders them when necessary, but within the receiving host computer. Instead of sending them to the host software, they are stored in an unordered buffer. The partially ordered packets are stored in a concatenated list, for example using the packet sequence number as a key – ¶ 0055 - Packets with sequence numbers 1 to 64,000 by partially ordering packets that are not in sequence (reordering is partial because packets with sequence numbers 1 to 1000 are still missing) Can be assembled very quickly once a packet with sequence number 1-1000 arrives. This rapid assembly allows the receiving network protocol processor (RCV NPP) to send the completed data to higher layer software more quickly. Furthermore, by reducing the amount of retransmission that the sending host computer must perform -See Also ¶ 0084-0088).

Regarding claim 21,

Jayam further teaches
wherein, when the TCP protocol is implemented for transmitting the data packets, the TCP header of the resent data packet remains unchanged, except checksum (Abstract, . ¶ 0107 The transfer control protocol (“TCP”) is designed to make a secure connection between two hosts across different networks using the Internet protocol. Even if the data transmitted by TCP / IP is divided into smaller packets according to the underlying protocol, it is considered to be a byte stream. TCP must recover data that is damaged, lost, duplicated or transferred out of order by the Internet communication system. TCP also provides a way for the receiver to dominate the amount of data transmitted by the transmitter, i.e., control flow or congestion. Another responsiveness of the TCP protocol is connection processing, where TCP manages multiple connections simultaneously – ¶ 00113 - HLEN is the length of the header, and is a 4-bit field that specifies the total length of the TCP header. The field identified as pending is a currently unused 6-bit field that is reserved for future use. The code bit is a single bit flag that notifies the sending or receiving host that a variable will be executed during the TCP session. A window is a 16-bit number used by TCP for flow control in the form of a data transmission window size and informs the transmitter how much data the receiver is about to receive. The checksum is a 16-bit value calculated by the TCP sending host, preferably based on the contents of the TCP header and data field. This 32-bit checksum is compared by the receiver with a value generated by the receiver using the same calculation. If the values match, the receiver is assured that the arriving segment is complete – ¶ 0142).


Regarding claim 23,

Jayam further teaches
wherein the expiration time of the initial payload of a data packet depends on a maximum time before rendering  and a time of transmission of the data packet from the network equipment to the device  (¶ 0116 - identifying one of the transmitted data segments and sequencing to the selected data segment. Assign a number, send the selected data segment to the receiving computer, and (3) calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment – ¶ 0129 - Whenever a timeout is experienced due to a missed acknowledgment, the data segment indicated by the RxtIndex pointer is placed in the TX queue and the timer is reinitialized with the next RTT value. (The exponential back off scheme is used each time retransmission is performed on the same data segment – Note: the term  maximum time before rendering can be interpreted broadly since timer  calculates the maximum time before it declares that the packet is lost and that the time is indeed before rendering  of the sent packet. Therefore, the timer is depends on maximum time which also before rendering of packet starts at the receiving side).


Regarding claim 25,

Jayam further teaches

wherein a specific header is added to the initial payload of every data packet (¶ 0045 - At block 808, a retransmit request with a transmit control block (Tx TCB) pointer is sent from the transmit network protocol processor (TX NPP) 602 to the header processing processor (TX) in order to prepare the header with the retransmit data to be transmitted to the receiving host computer. HDR NPP) 616 (see FIG. 6). In one embodiment, the following information or data is present from the sending network protocol processor (TX NPP) 602 to the header processing processor (HDR NPP) 616 to prompt the preparation of a data packet (including packet header) for transmission—¶ 0111 - A unit transferred between two host machines using TCP protocol software is called a segment. Segments are exchanged to establish a connection, transfer data, send an acknowledgment ("ACK") that data has been received, define the window size, and close the connection. Each segment is divided into two parts: a header and data. The TCP header contains identification and control information and includes all the information necessary to ensure secure transfer of data, manage flow control, and handle connections. FIG. A1 shows a typical TCP segment with data and header elements). 

Regarding claim 26,

Jayam further teaches
wherein the specific header of a data packet comprises a length of the initial payload of the data packet and a packet number (¶ 0044 & 0045 - the following information or data is present from the sending network protocol processor (TX NPP) 602 to the header processing processor (HDR NPP) 616 to prompt the preparation of a data packet (including packet header) for transmission: Pointer to buffer, transmission control block (Tx TCB) pointer, sequence #, length, acknowledgment #, window size, TCP related flags such as PSH and ACK or URG are transmitted – Note: the packet will include a length and sequence number).


Regarding claim 27,

Jayam teaches device configured to be in communication with a network equipment through a network for receiving data packets comprising an initial payload, said device comprising one or more processors configured for: 
receiving from the network equipment data packets belonging to a sliding window moving according to data packet acknowledgments (¶ 0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

when an expiration time of the initial payload of a data packet belonging to the sliding window is reached without sending of a corresponding acknowledgment by the device, receiving said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window, (¶ 0116 - transmitting a data stream comprising a plurality of data segments from a sending computer to a receiving computer using a transmission control protocol, the method comprising: (a) initializing a plurality of variables of the data structure, wherein the data structure is Used to transmit the data segment of the data stream from the sending computer to the receiving computer, the plurality of variables in the data structure includes (1) an initial sequence number and (2) the total number of data segments to be transmitted; (B) transmitting the data segment using a plurality of microcode driven processing engines. calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment -¶ 0042 - The data segment approval function is performed by a microcode driven processing engine. Whenever an ACK is received at the TCB, the transmission window parameters change and additional window space becomes available. Each time an ACK is received, the sliding window (described below) is moved and the next step of the packet is transmitted -  See Also ¶ 0146;¶ 0153;¶ 0155 );

reordering received data packets thanks to a specific header added to initial payload of data packets (¶ 0116 - The processing engine preferably determines whether the transmitted segment is to be retransmitted and determines whether the transmitted segment is received by the receiving computer and approves to the transmitting computer Determine the receiving engine's authorization engine to send the signal and whether any sent data segments were received out of order and, if received out of order, the data segment is correct And a receiving computer out-of-order detector for reordering the order - ¶ 0136 - An authorization engine of the receiving computer for sending an acknowledgment signal to the sending computer, and detecting whether any of the transmitted data segments are received in an unordered state, not in order And an out-of-order detector of the receiving computer for reordering the data segments in their correct order). 


Regarding claim 28,

Jayam teaches a method to be implemented at device configured to be in communication with a network equipment through a network for receiving data packets comprising an initial payload, said method comprising:  
receiving from the network equipment data packets belonging to a sliding window moving according to data packet acknowledgments (¶ 0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

when an expiration time of the initial payload of a data packet belonging to the sliding window is reached without sending of a corresponding acknowledgment by the device, receiving said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window, (¶ 0116 - transmitting a data stream comprising a plurality of data segments from a sending computer to a receiving computer using a transmission control protocol, the method comprising: (a) initializing a plurality of variables of the data structure, wherein the data structure is Used to transmit the data segment of the data stream from the sending computer to the receiving computer, the plurality of variables in the data structure includes (1) an initial sequence number and (2) the total number of data segments to be transmitted; (B) transmitting the data segment using a plurality of microcode driven processing engines. calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment -¶ 0042 - The data segment approval function is performed by a microcode driven processing engine. Whenever an ACK is received at the TCB, the transmission window parameters change and additional window space becomes available. Each time an ACK is received, the sliding window (described below) is moved and the next step of the packet is transmitted -  See Also ¶ 0146;¶ 0153;¶ 0155 );

reordering received data packets thanks to a specific header added to initial payload of data packets (¶ 0116 - The processing engine preferably determines whether the transmitted segment is to be retransmitted and determines whether the transmitted segment is received by the receiving computer and approves to the transmitting computer Determine the receiving engine's authorization engine to send the signal and whether any sent data segments were received out of order and, if received out of order, the data segment is correct And a receiving computer out-of-order detector for reordering the order - ¶ 0136 - An authorization engine of the receiving computer for sending an acknowledgment signal to the sending computer, and detecting whether any of the transmitted data segments are received in an unordered state, not in order And an out-of-order detector of the receiving computer for reordering the data segments in their correct order). 


Regarding claim 29,

Jayam teaches a non-transitory program storage device, readable by a computer, tangibly embodying a program of instructions executable by the computer to perform a method to be implemented at a network equipment configured to be in communication with a device through a network for delivering data packets comprising an initial payload, said method comprising: -  
- obtaining an expiration time for the initial payload of the data packets to be delivered to the device (¶ 0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

- delivering to the device data packets belonging to a sliding window moving according to data packet acknowledgments, - when the expiration time of the initial payload of a data packet belonging to the sliding window is reached without reception of a corresponding acknowledgment from the device, resending said data packet with a new payload corresponding to the initial payload of at least one next data packet to be transmitted through the sliding window (¶ 0116 - The present invention relates to a method for transmitting a data stream comprising a plurality of data segments from a sending computer to a receiving computer using a transmission control protocol, the method comprising: (a) initializing a plurality of variables of the data structure, wherein the data structure is Used to transmit the data segment of the data stream from the sending computer to the receiving computer, the plurality of variables in the data structure includes (1) an initial sequence number and (2) the total number of data segments to be transmitted; (B) transmitting the data segment using a plurality of microcode driven processing engines. The processing engine preferably determines whether the transmitted segment is to be retransmitted and determines whether the transmitted segment is received by the receiving computer and approves to the transmitting computer Determine the receiving engine's authorization engine to send the signal and whether any sent data segments were received out of order and, if received out of order, the data segment is correct And a receiving computer out-of-order detector for reordering the order. . calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment -¶ 0042 - The data segment approval function is performed by a microcode driven processing engine. Whenever an ACK is received at the TCB, the transmission window parameters change and additional window space becomes available. Each time an ACK is received, the sliding window (described below) is moved and the next step of the packet is transmitted -See Also ¶ 0146;¶ 0153;¶ 0155)






Regarding claim 30,

Jayam further teaches
wherein the expiration time of the new payload of the resent data packet is not reached yet  (¶ 0116 - (3) calculate the duration value of the retransmission timer using the retransmission timer as a function of the time when the selected data segment was sent (4) determine whether the duration of the retransmission timer has expired before receiving an acknowledgment signal for the selected data segment from the receiving computer, and if it has expired, retransmit the data segment. Transmit, return to step (3), (5) additionally send the data segment to the receiving computer Determine whether Luke, if sent, step (1) - (5) all data segments contains a repeating until properly transmitted).  


Regarding claim 31,

Jayam further teaches
wherein, when at least one data packet has been resent with a new payload, the initial payload of a subsequent packet not transmitted yet through the sliding window is transferred to one or more previous packets for delivery (¶ 0136 - determine whether the transmitted segment is to be retransmitted, and determines whether the transmitted segment is received by the receiving computer; An authorization engine of the receiving computer for sending an acknowledgment signal to the sending computer, and detecting whether any of the transmitted data segments are received in an unordered state, not in order And an out-of-order detector of the receiving computer for reordering the data segments in their correct order – ¶ 0084 -0085 - . Assume that three packets are sent from the source device to the target device. The first transmitted packet has a sequence number of 100, the second transmitted packet has a sequence number of 1000, and the third transmitted sequence packet has a sequence number of 2000. [0085] However, packets arrive out of order. The received first packet is the third transmitted packet with sequence number 2000. The received second packet is the second transmitted packet with sequence number 1000. The received third packet is the first transmitted packet with sequence number 100).  

 

Regarding claim 32,

Jayam further teaches
wherein, each data packet being associated with a sequence number, the sequence number associated with said resent data packet remains unchanged (¶ 0054 - the receiving network protocol processor (RCV NPP) maintains packets with sequence numbers 1002 to 64,000 and partially reorders them when necessary, but within the receiving host computer. Instead of sending them to the host software, they are stored in an unordered buffer. The partially ordered packets are stored in a concatenated list, for example using the packet sequence number as a key – ¶ 0055 - Packets with sequence numbers 1 to 64,000 by partially ordering packets that are not in sequence (reordering is partial because packets with sequence numbers 1 to 1000 are still missing) Can be assembled very quickly once a packet with sequence number 1-1000 arrives. This rapid assembly allows the receiving network protocol processor (RCV NPP) to send the completed data to higher layer software more quickly. Furthermore, by reducing the amount of retransmission that the sending host computer must perform -See Also ¶ 0084-0088) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Jayam in view of Walid et al. Publication No. US 2017/0187497 A1 ( Walid hereinafter).

Regarding claim 22,

Jayam further teaches

wherein the expiration time of the initial payload of a data packet corresponds to an expiration time of a first [..] frame or a first [..] sample to be processed of that data packet. ¶ 0031 - A retransmission request is typically generated when a retransmission timer expires after a predefined time and no acknowledgment has been received since a given packet was retransmitted. Since there are many data flows between a given host computer and another host computer or between other host computers, each host computer has a number of retransmission timers – ¶ 0042 - The process of FIG. 8 is invoked when the duration of the retransmission timer RTX TMR 614 associated with this data flow expires. In this case, the process sends out one or more MSS sized packets (maximum segment size) from the transmission queue, and the exact number of MSS transmitted depends on ICNG_WND (324) which tracks congestion -See Also ¶ 0116). 

However, Jayam does not explicitly teach that the data packet of a first video frame or a first audio sample to be processed of that data packet 
Walid teaches 
a data packet corresponds to an expiration time of a first video frame or a first audio sample to be processed of that data packet (¶ 0018 - The data packets may transport various types of data which may be exchanged between the DCDs 110 (e.g., text, audio, video, multimedia, or the like, as well as combinations thereof)- ¶ 0037 - The MPTCP element 112-A may be configured to retransmit data packets of the unacknowledged packets queue 114-A immediately without waiting for receipt of acknowledgments for the data packets of the unacknowledged packets queue 114-A (e.g., after detecting that the send packets queue 113-A is empty and that the unacknowledged packets queue 114-A is not empty) or may be configured to retransmit data packets of the unacknowledged packets queue 114-A after expiration of a time period)


    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jayam to include the teachings of Walid. The motivation to do so is to support retransmission of lost or delayed packets of a multipath transport connection in a manner tending to avoid a timeout of the multipath transport connection (Abstract – Walid). 






Claim 24 is  rejected under 35 U.S.C. 103 as being unpatentable over Jayam in view of Sugimoto et al. Patent No. US 9774353 B2 ( Sugimoto hereinafter).

Regarding claim 24,

Jayam does not explicitly teach 
wherein a maximum time before rendering of a data packet depends on a maximum buffering time of the data packet at the device before processing and a decoding time.

However, Sugimoto teaches 	
a maximum time before rendering of a data packet depends on a maximum buffering time of the data packet at the device before processing and a decoding time ( Col.3, lines 35-50 - A packet transmission module 203 is a program for transmitting packets received from the packetization module 202 to the receiving apparatus through the network I/F 104 based on a predetermined communication protocol. A packet 40 receiving module 204 is a program for receiving packets from the receiving apparatus through the network I/F 104. Examples of the packets received here include a report packet for comprehending the communication state and a packet for notifying the buffering time in the receiving  apparatus. Some of the packets described here may not be received, and other packets may be received. col.3, lines 60-67 - tolerable delay time calculating module 206 is a program for calculating a tolerable delay time from the delay time information between the transmitting apparatus and the receiving apparatus and the buffering time in the receiving apparatus received from the communication state comprehension module 205 – Col.4. lines 1-10 - a method of subtracting the packet round trip time/2 and the buffering time in the receiving apparatus from the time according to the real-time property required for the communication system and setting the obtained time as the tolerable delay time in the transmitting apparatus other methods may be used. Jitter or decode time in the receiving apparatus may be taken into account).

  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jayam to include the teachings of Sugimoto. The motivation to do so is to allow the system to generate  error correcting  code packets by increasing the error resistance of the data packets to be protected as much as possible.  This enables medium transmission using error correcting codes without tightening the communication band, while maintaining the real time property (Sugimoto-  Col.10, lines 33-35). 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445